Citation Nr: 1546926	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-24 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether the Veteran's notice of disagreement was timely filed with regard to a May 1966 rating decision that, in pertinent part, denied service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a previously denied claim of service-connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1960 to May 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decisional letter and a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The October 2012 decisional letter determined the Veteran's notice of disagreement of a May 1966 rating decision was not timely filed.  The July 2013 rating decision denied service connection for bilateral hearing loss.  

The Board notes that additional evidence, including VA treatment records, was received without a waiver of RO review after the statement of the case was issued in June 2014.  However, the VA treatment records are not pertinent to the issue of service connection for bilateral hearing loss, and no waiver is required.  Accordingly, the Board can proceed with adjudication.  38 C.F.R. § 20.1304.

In multiple letters sent to VA after the June 2014 statement of the case was issued, the Veteran has noted he requested his appeal to be adjudicated through the Decision Review Officer (DRO) process rather than the traditional appeal process.  In a letter received in July 2014, he noted he had received the SOC, but had requested the DRO process and asked that his case be reviewed by a DRO.  However, a close review of the June 2014 statement of the case appears to show that the DRO process had been completed, and the denial was continued in light of that review.  He submitted a similar statement in February 2015, providing a timeline of his correspondence.  In response, the RO considered the Veteran's July 2014 statement to be a substantive appeal with regard to the June 2014 statement of the case in lieu of him filing a VA Form 9.  The RO then certified the appeal to the Board in April 2015.  Accordingly, the Board will only consider the Veteran's July 2014 letter to be a timely substantive appeal of the October 2012 and July 2013 rating decisions and will proceed with adjudication.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A May 1966 rating decision denied service connection for bilateral hearing loss; the Veteran was notified of that decision by letter dated June 3, 1966.  New and material evidence was not received within one year of the May 1966 determination.    

2. Communication expressing disagreement with the May 1966 decision was not received by VA from the Veteran until October 2012.

3. Since the May 1966 rating decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.
	
4. Disabling bilateral hearing loss was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. The Veteran did not submit a timely notice of disagreement with the May 1966 rating decision.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.302, 20.305 (2015).

2. The May 1966 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

4. Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Because the issue of whether the Veteran's notice of disagreement was timely filed with regard to a May 1966 rating decision is a jurisdictional issue and not the underlying claim for VA benefits, the VCAA provisions do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); see also Percy, 23 Vet. App. at 45.  Additionally, there is no need to undertake any review of the VCAA compliance with regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss because the issue is being reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to service connection for bilateral hearing loss, the notice requirements have been met.  A June 2013 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection for hearing loss, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in a June 2014 statement of the case.  

Regarding the duty to assist, the Veteran's service treatment records (STRs) have been secured.  In a VA authorization form received in July 2013, the Veteran indicated his hearing acuity was evaluated by the New York State Department of Education as part of vocational rehabilitation program in 1965, but noted he had requested the records of the evaluation on his own and was told they were destroyed five years after the evaluation.  Accordingly, the Board finds a remand to search for such records would be superfluous and that all necessary development to secure them has been performed.  He has not identified any additional relevant post-service treatment records.  A VA audiological examination was performed in June 2013.  The Board finds the examination report and opinion are adequate for adjudication purposes.  The examiner obtained a reported history from the Veteran, reviewed the claims file, conducted a thorough examination, and supported his opinion with adequate rationale.  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veterans April 1960 service entrance examination report indicates there was moderate scarring of the Veteran's tympanic membranes in both ears and was assigned an H-2 rating on his PULHES physical profile, indicating some level of impairment.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear").  His hearing acuity was measured as being 15/15 on spoken and whispered voice testing.  An undated personnel data sheet indicates he was noted to have defective hearing.  A November 1961 treatment note indicates the Veteran's H-2 rating remained unchanged.  A treatment note indicates he complain of left ear pain in March 1962.  His April 1962 separation examination report indicates his ears were clinically evaluated as normal, and his hearing acuity was measured as being 15/15 on whispered voice testing.  He was assigned an H-1 rating for hearing.  

His DD Form 214 indicates his specialty was as a motor and general repairman.  He was noted to have completed a guided missile installment training course.

The Veteran filed a claim of service connection for hearing loss in August 1965.  He reported he began experiencing hearing loss in September or October 1960.

An October 1965 VA examination report indicates the Veteran reported he began experiencing hearing loss while attending a guided missile installation and repair course that exposed him to loud noise in 1960.  The examiner noted his STRs were not available for review, but noted he had defective hearing since 1961.  The examiner noted he reported he was rejected from overseas duty that year because of his ear condition.  The examiner noted audiometry indicated an auditory threshold of 10 decibels in the left ear and 10 decibels in the right ear with a "dip" at 4,000 Hertz.  The graphic representation of the audiogram was included in the record and appears to affirm his notations.  As the VA evaluation occurred prior to June 1966, the Board converted the decibel thresholds reported under the American Standards Association (ASA) standard to the International Standards Organization (ISO)-American National Standards Institute (ANSI).

Accordingly, examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
35
LEFT
25
20
20
20
15

Mild bilateral hearing loss was diagnosed.  The examiner opined the etiology was chronic, nonsuppurative otitis media.  

A November 1965 rating decision, in pertinent part, denied service connection for hearing loss based on a finding it was not shown to have originated during service as there was no evidence of active otitis media during service.

In an April 1966 statement, the Veteran reported he was denied a transfer to a new company in service because of defective hearing.  He said he felt his hearing was normal when he entered service.  He submitted another copy of the service personnel data sheet that indicates he had defective hearing.  It contained an additional page showing a request for transfer was denied in January 1961 due to his physical profile, including his H-2 rating.  

A May 1966 rating decision reopened the claim and denied service connection for deafness based essentially on a finding that disabling hearing loss was not manifested in or otherwise related to service.  The Board notes the RO termed the claimed disability as deafness, but it is clear from the decision that the term of deafness was used interchangeably with the claimed disability of bilateral hearing loss.  The RO mailed a copy, along with a notification letter, to the Veteran on June 3, 1966.  The letter notified him that he had one year from the date of the letter to initiate an appeal by filing a notice of disagreement.  The notification letter was not returned as undeliverable.    

A September 2012 VA treatment note indicates the Veteran complained of hearing loss and reported he worked around diesel engines in service and felt he lost some of his hearing then.  He underwent an audiological evaluation in September 2012.  The audiometric results show he had bilateral hearing loss disability as defined by VA regulation.  

The Veteran filed a claim to reopen his previously denied claim of service-connection in September 2012.

In a statement received in September 2012, the Veteran indicated he was filing a notice of disagreement with the May 1966 rating decision that denied service connection for deafness.  He acknowledged the notice of disagreement might have been overdue, but requested the decision be reconsidered because he believed his service personnel records were not properly considered.  He contended his service personnel records show he had defective hearing and was exposed to loud noises in multiple in-service training courses.  He reported he was constantly near loud diesel engines after graduating from a missile electrical equipment repair school.  He submitted a certificate showing he had completed a 24-hour operations and operators maintenance training course in January 1961 and an air condition maintenance course.  He also argued his April 1962 service separation examination report contained an error in that his hearing was rated H-1, which would indicate improvement.  He reported he was diagnosed with hearing loss after being examined by the New York State Department of Education in 1966, but was told the records were destroyed after five years.  He contended his hearing acuity lessened during service.

An October 2012 decisional letter determined the Veteran's notice of disagreement of a May 1966 rating decision was not timely filed.  The letter notified him his claim would be processed as a claim to reopen the previously denied claim of service-connection.  

In a December 2012 notice of disagreement, the Veteran contended the VA Fast Letter 10-35 that outlines the noise exposure certain military occupational specialties (MOS) were exposed to in service constitutes new and material evidence because it shows he was likely exposed to acoustic trauma in service.  He also asserted his new contention that he was not provided hearing protection during training in service constituted new and material evidence.  He also argued his service personnel records were not properly considered in the May 1966 rating decision.  He reported he was continuously exposed to loud noises during service and that he believed his hearing degraded during service.

In a separate December 2012 statement, he asserted he was present when different missiles were launched at a missile range in New Mexico.

The Veteran underwent a VA audiological examination in June 2013.  The audiometric results show he had bilateral hearing loss disability as defined by VA regulation.  Bilateral sensorineural hearing loss was diagnosed.  The examiner noted he reviewed the claims file and opined  the Veteran's hearing loss was not at least likely as not caused by or a result of an event in the military service.  He reasoned it was less likely than not the Veteran had left ear hearing loss at the time of his separation because the October 1965 VA hearing evaluation indicated he had normal hearing in the left ear.  He also reasoned it was less likely than that not that the Veteran "acquired significant increase in hearing loss" in his right ear because his STRs did not include audiograms that showed the level of hearing loss after the pre-service induction examination indicated he had hearing loss.  He found the October 1965 VA audiological evaluation indicated a mild hearing loss in the right ear.  He noted the Veteran reported being exposed to loud noises while working as a repairman in service.  He opined any hearing loss occurring after the 1965 evaluation can likely be attributed to further noise exposure and the normal progression of hearing loss.  He also found the in-service whispered voice tests results were not conclusive in terms of defining hearing thresholds.  He noted the service entrance examination report shows he was given an H2 profile and there were not audiometrics to substantiate the declaration of the H2 profile.

The July 2013 rating decision did not explicitly find new and material evidence had been received, but considered the merits and denied service connection for bilateral hearing loss.

In his November 2013 notice of disagreement, the Veteran contended the RO failed to consider that his in-service specialty exposed him to acoustic trauma.

Timeliness of the Notice of Disagreement

The Veteran contends he filed a timely notice of disagreement (NOD) with regard to the RO's May 1966 rating decision that denied service connection for bilateral hearing loss.  

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of an NOD will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a). 

Where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  Id.

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause."  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted, the RO mailed a copy of the May 1966 rating decision denying service connection for bilateral hearing loss, along with a notification letter, to the Veteran at his last address of record (which he had provided less than two months earlier in April 1966 correspondence) on June 3, 1966.  The letter notified him that he had one year from the date of the letter to initiate an appeal by filing a notice of disagreement.  The notification letter was not returned as undeliverable.  

In a statement received in September 2012, the Veteran indicated he was filing an NOD with the May 1966 rating decision that denied service connection for deafness.  The Board notes prior determinations can be revised based on a finding of clear and unmistakable error (CUE); however, the Veteran has not made such a claim at this juncture.  CUE claims must be raised with sufficient particularity.  In his September 2012 NOD, he argued his service personnel records were not properly considered, but he did not specifically raise the issue of CUE.  Mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

There is no communication of record dated prior to September 2010 expressing disagreement with the May 1966 denial of service connection for bilateral hearing loss.  

As notice of the rating decision was mailed on June 3, 1966, and the NOD was not received until September 2010, more than a year after notice of the rating decision was mailed, the NOD was not timely.  In the September 2010 NOD, the Veteran acknowledged it might be overdue, suggesting he was aware it was not timely filed.  He has not contended filing an NOD prior to September 2010.

The Veteran has not requested an extension of the deadline under 38 C.F.R. § 3.109 or presented "good cause," or any reason, as to why a timely NOD was not filed.  Notably, following the issuance of the May 1966 rating decision, the Veteran continued to seek VA educational benefits.  These submissions show such a request could have been filed.  

Accordingly, in light of the entire record, the Board finds the NOD was not filed timely, and the appeal is denied.  

New and Material Evidence

The May 1966 rating decision, in pertinent part, denied the Veteran service connection for bilateral hearing loss, based essentially on a finding that disabling hearing loss was not manifested in or otherwise related to service.  As discussed, he did not file a timely appeal of that decision, and new and material evidence was not received within one year of the rating decision.  Therefore, the May 1966 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a September 2012 statement, the Veteran reported his hearing acuity had lessened during his active duty service.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). Furthermore, on June 2013 audiological evaluation, VA-defined disabling hearing loss was diagnosed.  Notably, the October 1965 VA examination report indicates the Veteran was diagnosed with mild bilateral hearing loss, but the audiometry puretone thresholds show he did not have disabling hearing loss as defined by 38 C.F.R. § 3.385.  As the June 2013 VA examination report and the Veteran's September 2012 statement, which is presumed credible in this analysis, indicate he experienced a decline in hearing ability during service and was subsequently diagnosed with disabling hearing loss and were submitted after the RO's May 1966 rating decision, they are new and material.  Accordingly, the claim has been reopened.  

Service Connection

As an initial matter, the Board notes that in the July 2013 rating decision on appeal, the RO addressed the merits of the underlying service connection claim.  Nevertheless, pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), the Board was required to find new and material evidence on its own in order to establish its jurisdiction to review the merits of a previously denied claim.  Inasmuch as the RO has already addressed the merits of the service connection claim, the Veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can be granted for certain diseases, including sensorineural hearing loss (organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of chronic disease in service will permit service connection of that disease first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease-by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection for hearing loss is not precluded where "hearing was within normal limits on audiometric testing at separation from service."  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The United States Court of Appeals for Veterans Claims (Court) cited to, and acknowledged agreement with the "[VA] Secretary's assertion" that if the record shows (a) acoustic trauma in service and audiometry showing an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry showing a hearing loss disability under § 3.385, authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss.  Bilateral hearing loss disability as defined by VA regulation was diagnosed by the June 2013 VA examiner, but no treatment records are associated with the claims file that show the Veteran's bilateral hearing loss manifested to a degree of 10 percent or more within one year of separation from active service.  Furthermore, the medical evidence of record does not relate the Veteran's current bilateral hearing loss to service.  

Initially, the Board notes the Veteran is entitled to the presumption of soundness at his entrance to active duty service in May 1960 despite being assigned an H-2 rating following the April 1960 entrance examination.  Notably, the June 2013 VA examiner concluded there were not audiometric results to substantiate the declaration of the H-2 rating.  Accordingly, the Board finds the H-2 rating in itself does not indicate a hearing loss disability was not noted at entry.  For this reason, the Veteran is entitled to the presumption of soundness at the entrance to active duty service.

The preponderance of the evidence is against a finding that service connection for bilateral hearing loss, as a chronic disability under 38 C.F.R. § 3.309(a), is warranted on a presumptive basis.  While the Veteran's STRs show he was assigned an H-2 profile and noted to have defective hearing in service, his STRs do not include audiometric results showing the level of impairment and, therefore, do not show he was diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385 in service.  Additionally, the October 1965 VA audiometric results reveal that the disabling hearing loss was affirmatively not found more than three years after his separation from active duty service.  Accordingly, the record does not show that disabling bilateral hearing loss manifested within the first post-service year, and it was affirmatively not shown several years after service, in 1965.  Furthermore, the June 2013 VA examiner opined any hearing loss occurring after the 1965 evaluation can likely be attributed to further noise exposure and the normal progression of hearing loss, indicating intercurrent, post-service causes for the current bilateral hearing loss.  For these reasons, entitlement to service connection for bilateral hearing based on a continuation of symptomatology under 38 C.F.R. § 3.303(b) and on a presumptive basis for chronic disease under 38 C.F.R. § 3.309(a) is, therefore, not warranted.  

What remains for consideration is whether the Veteran's current bilateral hearing loss may somehow otherwise be related to his service.  The June 2013 VA examiner opined the Veteran's hearing loss was not at least likely as not caused by or a result of an event in the military service and his conclusions are based on an accurate factual foundation and supported by sound reasoning.  The examiner noted the Veteran's reports of in-service noise exposure and cited the October 1965 VA audiometric results to support his finding that the Veteran's current bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service, noting the audiometric findings were within normal limits with regard to the left ear and showed mild loss in the right ear.  As noted, the October 1965 audiometry puretone thresholds show he did not have right hearing loss as defined by 38 C.F.R. § 3.385.  As previously discussed, the examiner found there were no in-service audiometric results to substantiate the assigned H-2 rating.  Accordingly, the opinion is highly probative.  There is no medical opinion to the contrary.  

In the absence of any persuasive and probative evidence that the Veteran's current bilateral hearing loss is etiologically related to active service, service connection is not warranted and the claim must be denied.

The Board has considered the Veteran's reports of experiencing bilateral hearing loss since service and acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As his DD Form 214 shows his specialty was as a motor and general repairman, his statements regarding being exposed to acoustic trauma during service are accepted.  Additionally, the Board does not dispute his reports of having hearing difficulties in service and since service; however, the evidence is clear that even several years after separation the Veteran did not have a hearing loss disability for VA benefits purposes.  The evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to hearing loss, which requires specialized testing to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Therefore, to the extent that the Veteran may allege a causal relationship between his current bilateral hearing loss and service, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, disabling hearing loss was not shown to be manifested during service or for a number of years after service.  As such, the Veteran is not entitled to presumptive service connection for an organic disease of the nervous system.  Furthermore, a medical professional with benefit of examination of the Veteran and review of the claims file has rendered a negative nexus opinion.  There is no medical opinion to the contrary.  The preponderance of the evidence is against the claim of service connection for bilateral hearing loss based on the presumptive and direct theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

A timely NOD was not filed following May 1966 rating decision that, in pertinent part, denied service connection for bilateral hearing loss; the appeal is denied.

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


